               Case 1:21-po-00141-SAB Document 8 Filed 09/15/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:21-po-00141-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE AND TO VACATE
                                                        TRIAL DATE
13   JASON SULLIVAN,
                                                        TRIAL DATE: SEPTEMBER 17, 2021
14                           Defendant.                 TIME: 2:30 PM
                                                        COURT: HON. STANLEY A. BOONE
15

16

17          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,
18 and Jeffrey A. Spivak, Assistant United States Attorney, pursuant to Rule 48(a) of the Federal Rules of

19 Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
20 accordingly vacate the trial date currently set for September 17, 2021 at 2:30 pm.

21
     DATED: September 15, 2021                            Respectfully submitted,
22
                                                          PHILLIP A. TALBERT
23                                                        Acting United States Attorney
24                                                By:     /s/ Jeffrey A. Spivak__
                                                          JEFFREY A. SPIVAK
25                                                        Assistant U.S. Attorney
26

27

28
                                                         1
29

30
              Case 1:21-po-00141-SAB Document 8 Filed 09/15/21 Page 2 of 2


                                                 ORDER
 1

 2          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.

 3 The trial in this matter is VACATED.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     September 15, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
